This third appeal (201 Ala. 58, 77 So. 352; Id., 202 Ala. 466,80 So. 850) reduces the contention between the parties to a single issue which will bring the cause to a period. The contention on behalf of appellant is that the issue raised by plaintiff's fourth replication was erroneously submitted to the jury over defendant's exception, and again erroneously decided by the court on the motion to set aside the verdict, for that, it is alleged, there was no evidence fairly going to sustain the allegation of the replication, viz. "the defendant was informed that deceased was confined in the hospital, and that he had been operated on for some trouble in his side, either for appendicitis or for flesh tumor." This question has had due consideration, and the court is of opinion that the issue thus raised was properly submitted to the jury as being a question upon which the evidence was in conflict, and that the court's ruling on the motion should not be disturbed.
Affirmed.
ANDERSON, C. J., and GARDNER and BROWN, JJ., concur.